          Case 5:20-cv-00825-D Document 16 Filed 09/21/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

CAIT CHAPMAN,                                     )
                                                  )
                            Plaintiff,            )
                                                  )
v.                                                )      Case No. CIV-20-825-D
                                                  )
BOARD OF COUNTY COMMISSIONERS                     )
OF OKLAHOMA COUNTY,                               )
JOSEPH HEDDERMAN, and                             )
PD TAYLOR, Sheriff of Oklahoma County,            )
                                                  )
                            Defendants.           )

                                          ORDER

       Following removal of this case from state court, Defendants Board of County

Commissioners of Oklahoma County (“the Board”), Oklahoma County Sheriff PD Taylor

(“Taylor”), and Joseph Hedderman (“Hedderman”) moved to dismiss Plaintiff’s Petition.

[Doc. Nos. 3, 4, 9]. During the pendency of the motion, Plaintiff filed an Amended

Complaint [Doc. No. 12] against Hedderman and Taylor, and a Notice of Dismissal

Without Prejudice as to the Board [Doc. No. 13]. This Amended Complaint supersedes

Plaintiff’s original pleading and renders it of no legal effect. See Davis v. TXO Prod. Corp.,

929 F.2d 1515, 1517 (10th Cir. 1991); Predator Int’l, Inc. v. Gamo Outdoor USA, Inc., 793

F.3d 1177, 1180–81 (10th Cir. 2015); Mink v. Suthers, 482 F.3d 1244, 1254 (10th Cir.

2007). Thus, Defendants’ motions directed at the Petition are moot.

       IT IS THEREFORE ORDERED that the Board’s Motion to Dismiss [Doc. No.

3], Taylor’s Motion to Dismiss [Doc. No. 4], and Hedderman’s Motion to Dismiss [Doc.
         Case 5:20-cv-00825-D Document 16 Filed 09/21/20 Page 2 of 2




No. 9] are DENIED as moot, without prejudice to refiling a motion directed at the

Amended Complaint.

      IT IS SO ORDERED this 21st day of September 2020.




                                       2
